 

 

EXHIBIT 10.94

 

May 20, 2015

 

Thomas Kampfer

 

 

 

Dear Tom,

We are delighted to formally provide you this offer of employment to join
Multi-Fineline Electronix, Inc. (MFLEX) as Executive Vice President and Chief
Financial Officer, reporting to me. We are confident that you will be a key
asset and contributor to our continued growth and success, and will be an
excellent addition to our Executive Leadership Team.

The following is not a contract of employment.  Instead, it is a written offer
of employment that will remain open until May 25, 2015, and contemplates a start
date for your employment of no later than June 15, 2015.  This letter will also
set forth some of the terms of your prospective employment with MFLEX.

SALARY

You will receive a bi-weekly salary of $14,230.77 ($370,000 annualized) based on
full-time employment.  Your performance and salary will be reviewed during your
annual review, which is typically conducted in January each year.

PERFORMANCE BONUS

You shall be eligible to participate in the Company’s FY 2015 (January 1, 2015 –
December 31, 2015) annual performance-based bonus plan at an annualized targeted
amount of 60% of your base salary, beginning with the third calendar quarter
performance period, and pro-rated for that portion of the year you were not with
the Company for the full year performance period.  The Company’s 2015 bonus plan
is broken into five equal performance periods, and you will be eligible to
participate beginning with the third calendar quarter performance period, and on
a pro-rated basis for the full year performance period.  Bonus payouts are based
on the Company achieving the metrics set by the Compensation Committee of the
Board of Directors.

SIGN-ON BONUS

You will receive a sign-on bonus, the terms of which are as follows:

·

The amount of $30,000 (the “First Sign-On Bonus”), subject to tax withholding,
with your first paycheck from the Company. Should you leave the Company
voluntarily before December 31, 2015, you will be required to repay the First
Sign-On Bonus to the Company on a pro-rated basis. After December 31, 2015, you
have no further repayment obligation for the First Sign-On Bonus.

·

The amount of $30,000 (the “Second Sign-On Bonus”), subject to tax withholding,
with your paycheck from the Company on or before December 31, 2015. Should you
leave the Company voluntarily after you have received the Second Sign-On Bonus
and before June 30, 2016, you will be required to repay the Second Sign-On Bonus
to the Company on a pro-rated basis based on your date of hire.  After June 30,
2016, you have no further repayment obligation for the Second Sign-On Bonus.

·

As a condition of you receiving the First and Second Sign-On Bonuses, your
signature on this letter acknowledges your agreement that in the event you
terminate your employment as described above, you will reimburse the Company for
the applicable Sign-On Bonus described above, and the Company is authorized to
deduct such amount from your paycheck(s).

 




 

--------------------------------------------------------------------------------

 

 

RESTRICTED STOCK

You will be granted a Restricted Stock Unit (RSU) equal to 36,000 shares of the
Company’s common stock, to vest over a three year time period at a rate of 33
1/3% (i.e., 12,000 shares) on the anniversary of the grant date, to be granted
on or about your first date of employment. All RSUs are subject to the terms and
conditions set forth in the Company’s 2014 Equity Incentive Plan and the RSU
agreement evidencing the grant.  You will be required to accept such terms and
agreement to be eligible to receive the RSU grant.

BENEFITS

You will receive the following Company-sponsored benefits:

1.

Personal Time Off:25-working days.

2.

Participation in the Company’s Change in Control Plan as adopted by the Company
in January 2012 will be requested and recommended to the Company’s Compensation
Committee by the CEO.

3.

MFLEX offers group medical insurance, including medical, dental, and vision
coverage, to employees who choose to participate in the plans.  Should you elect
coverage under these plans, you and your dependents’ group medical insurance
will be covered by MFLEX through our group plans, the premium for you and your
elected dependents for these plans are presently fully paid by the Company.   
If chosen, medical/dental coverage will become effective the first of the month
following your initial employment date.

4.

You will be eligible to enroll in the MFLEX 401(k) plan on the first of the
month following your initial employment date.

5.

You will be eligible to be reimbursed up to $5,000 each calendar year based on
receipts from the Company for the purpose of tax and financial planning. This
benefit is considered taxable income and shall be subjected to applicable state
or federal tax.

6.

You will also be entitled to nine observed and paid Company holidays as follows:

New Year’s DayMemorial Day

Independence DayLabor Day

Thanksgiving DayChristmas Day

Day after ThanksgivingTwo floating holidays determined by the Company

 

COMPANY POLICIES

 

As a condition of your employment, you will be required to observe all Company
policies, certain of which you will be required to sign.  These policies
include, but are not limited to, our Insider Trading Policy, our Business
Expense Policy, the policies set forth in our Colleague Resource Guide, and our
Code of Business Conduct.  You will also be required to sign an At-Will Employee
Agreement, a copy of which is included with this letter.

 

OTHER TERMS

 

This offer is contingent upon satisfactory results from your pre-placement
screening, completion of the enclosed Agreement, and you providing verification
of your legal right to work in the United States.

 

Your employment with MFLEX will be at-will, which means either you or MFLEX may
terminate the employment at any time, for any reason, with or without
notice.  Nothing in this letter is designed to alter the at-will nature of the
relationship.  MFLEX’s President and Chief Executive Officer is the only
individual authorized to alter the at-will nature of the relationship, and he
can only do so by a signed, written agreement.  By signing this offer letter,
you agree that you will devote your full-time efforts to MFLEX’s business, will
not consult for outside companies, will not engage in any activity that may be
competitive with MFLEX’s business or pose a conflict of interest with that
business, and that you will not misuse, nor improperly disclose, any
confidential or other proprietary information of MFLEX, as further set forth in
the enclosed At-Will Employee Agreement.

 

--------------------------------------------------------------------------------

 

 

Tom, on behalf of the entire team, we look forward to you joining MFLEX.  If you
accept, please acknowledge by (i) signing and dating the statement at the bottom
of this letter, (ii) signing the At-Will Employee Agreement, and (iii) returning
the original copy of each document to me at MFLEX.  I have included a second
copy of this letter for your records.

Sincerely,

/s/ Reza Meshgin

 

Reza Meshgin

President and Chief Executive Officer

 

I hereby represent that I have reviewed and accept the terms of employment set
forth in this letter.

 

 

/s/ Tom Kampfer            5/21/2015

Signature of acceptanceDate

 

cc:HR file

 

 